Form of 2018 Restricted Stock Unit

Award Agreement

January 1, 2018



--------------------------------------------------------------------------------

Ameren Corporation

2018 Restricted Stock Unit Award Agreement

THIS AGREEMENT, effective January 1, 2018 (the “Grant Date”), represents the
grant of Restricted Stock Units by Ameren Corporation (“Ameren”) to the
Participant set forth in the Notice of 2018 Restricted Stock Unit Award
(“Notice”), pursuant to the provisions of the Ameren Corporation 2014 Omnibus
Incentive Compensation Plan, as it may be amended from time to time (the
“Plan”). The Notice is included in and made part of this Agreement.

The Plan provides a description of the terms and conditions governing the
Restricted Stock Units. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms will completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms will
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:

 

1. Notice of Grant. The Notice, as attached hereto, sets forth the number of
Restricted Stock Units (the “RSUs”) granted to the Participant and the Vesting
Period.

 

     Each RSU represents the right to receive one Share (as defined in the Plan)
as of the Payment Date (defined in Section 2), to the extent the Participant is
vested in such RSUs as of the Payment Date and subject to the terms of this
Agreement and the Plan.

 

     Notwithstanding anything in this Agreement to the contrary, for
Participants who are Section 16 reporting officers, the value of vested
Performance Share Units, if any, and vested Restricted Stock Units, if any, paid
to the Participant under this Agreement shall in no event exceed 1.2% of
Ameren’s cumulative GAAP Net Income for the three year calendar period beginning
on the Grant Date, as determined by the Human Resources Committee (the
“Committee”) in its sole discretion, subject to the maximum payout amount set
forth in Section 4.03(e) of the Plan and the Committee’s right to adjust payment
downwards pursuant to Section 12.06 of the Plan.

 

2. Vesting of RSUs. Subject to provisions set forth in Section 6 of this
Agreement related to a Change of Control (as defined in the Second Amended and
Restated Ameren Corporation Change of Control Severance Plan, as amended (the
“Change of Control Severance Plan”)) of Ameren, Section 7 of this Agreement
relating to termination for Cause (as defined in the Change of Control Severance
Plan), and Section 8 of this Agreement relating to Participant’s obligations,
the RSUs will vest as set forth below.

 

  (a) Vesting Period. Provided the Participant has continued employment with
Ameren or any Affiliate or Subsidiary (the “Company”) through the Vesting
Period, one hundred percent (100%) of the Shares relating to all RSUs set forth
in the Notice plus any accrued dividend equivalents will vest on the date on
which Shares are delivered pursuant to this Section (the “Payment Date”). The
restrictions set forth in this Agreement with respect to the RSUs shall lapse
when the Shares are delivered to the Participant on the Payment Date, unless
forfeited as described in this Section or as may be provided in accordance with
Sections 8; or

 

  (b)

Death. Provided the Participant has continued employment with the Company
through the date of his death and such death occurs prior to the Payment Date,



--------------------------------------------------------------------------------

  the Participant will be entitled to a prorated award based on the number of
RSUs set forth in the Notice to this Agreement plus accrued dividend equivalents
as of the date of death, with such prorated number based upon the total number
of days the Participant worked from the Grant Date through the third December 31
following the Grant Date.; or

 

  (c) Disability. Provided the Participant has continued employment with the
Company through the date of his Disability (as defined in Code Section 409A) and
such Disability occurs prior to the Payment Date, the Vesting Period shall
continue to lapse and the Participant shall receive one hundred percent
(100%) of the Shares relating to all RSUs set forth in the Notice plus any
accrued dividend equivalents he would have received had he remained employed by
the Company through the Payment Date; or

 

  (d) Retirement. Provided the Participant has continued employment with the
Company through the date of retirement (as described below) and such retirement
occurs before the Payment Date if the Participant retires at an age of 55 or
greater with five (5) or more years of service (as defined in the Ameren
Retirement Plan, as supplemented and amended from time to time), the Vesting
Period shall continue to lapse and the Participant is entitled to receive a
prorated award based on the number of RSUs set forth in the Notice to this
Agreement plus accrued dividend equivalents as of the date termination with the
prorated number based upon the total number of days the Participant worked from
the Grant Date through the third December 31 following the Grant Date. The
pro-rata number of Shares shall be delivered to the Participant on the Payment
Date.

 

     Notwithstanding anything in this Agreement to the contrary, no Restricted
Stock Units will be paid to the Participant, nor shall the Participant be
entitled to payment, if the Participant’s employment with the Company terminates
during the Vesting Period for any reason other than death, Disability,
retirement as described above, or on or after a Change of Control in accordance
with Section 6.

 

     For purposes of this Agreement, any reference to a termination of
employment shall be interpreted to comply with Section 409A of the Internal
Revenue Code (“Section 409A”). To the extent payments are made during the
periods permitted under Section 409A (including any applicable periods before or
after the specified payment dates set forth in this Section), the Company shall
be deemed to have satisfied its obligations under the Plan and shall be deemed
not to be in breach of its payments obligations hereunder.

 

3. Form and Timing of Payment. All payments of vested RSUs pursuant to this
Agreement will be made in the form of Shares. Except as otherwise provided in
this Agreement, payment will be made upon the earlier to occur of the following:

 

  (a) February of the third calendar year following the calendar year that
includes the Grant Date or as soon as practicable thereafter (but in no event
later than March 15 of such calendar year);

 

  (b) The Participant’s death or as soon as practicable thereafter (but in no
event later than March 15 of the calendar year following the year in which the
Participant’s death occurred).

 

2



--------------------------------------------------------------------------------

     Fractional RSUs that constitute less than a single share may be rounded to
the nearest full Share or converted to cash, at the Company’s option.

 

4. Rights as Shareholder. The Participant shall not have voting or any other
rights as a shareholder of the Company with respect to any RSUs. The Participant
will obtain full voting and other rights as a shareholder of the Company upon
the delivery of Shares as provided in Section 3 and 6 of this Agreement.

 

5. Dividend Equivalents. The Participant shall be entitled to receive dividend
equivalents, which represent the right to receive Shares measured by the
dividend payable with respect to the corresponding number of unvested RSUs.
Dividend equivalents on RSUs will accrue and be reinvested into additional RSUs
throughout the Vesting Period. Subject to continued employment with the Company,
the dividend equivalents shall vest and be settled at the same time and in the
same proportion as the RSUs to which they relate. Participants will not be
entitled to any dividend equivalent amount on RSUs covered by this Agreement
which are not ultimately earned.

 

6. Change of Control.

 

  (a) Company No Longer Exists. Upon a Change of Control which occurs on or
before the last day of the Vesting Period in which the Company ceases to exist
or is no longer publicly traded on the New York Stock Exchange or the NASDAQ
Stock Market, Sections 2 and 3 of this Agreement, unless otherwise provided,
shall no longer apply and instead, the amount distributed under this award shall
be based on the number of RSUs awarded as set forth in the Notice to this
Agreement plus any accrued dividend equivalents and interest as follows:

 

  (i) The amount underlying this award as of the date of the Change of Control
shall equal the value of one Share based on the closing price on the New York
Stock Exchange on the last trading day prior to the date of the Change of
Control multiplied by the sum of the number of RSUs awarded as set forth in the
Notice to this Agreement plus the additional RSUs attributable to accrued
dividend equivalents as of the date of the Change of Control;

 

  (ii) Interest on this award shall accrue based on the prime rate (adjusted on
the first day of each calendar quarter) as published in the “Money Rates”
section in the Wall Street Journal from the date of the Change of Control until
this award is distributed or forfeited;

 

  (iii) If the Participant remains employed with the Company or its successor
until the Payment Date, this award, including interest, shall be paid to the
Participant in an immediate lump sum in January of the third calendar year
following the calendar year that includes the Grant Date, or as soon as
practicable thereafter (but in no event later than March 15 of such calendar
year);

 

  (iv) If the Participant retired (as described in Section 2(d) of this
Agreement) or terminated employment due to Disability prior to the Change of
Control under Section 6(a) of this Agreement, the Participant shall immediately
receive payment under this award upon such Change of Control;

 

3



--------------------------------------------------------------------------------

  (v) If the Participant remains employed with the Company or its successor
until his death or Disability which occurs after the Change of Control and
before the last day of the Vesting Period, the Participant (or his estate or
designated beneficiary) shall immediately receive payment under this award,
including interest (if any), upon such death or Disability;

 

  (vi) If the Participant has a qualifying termination (as defined in
Section 6(c) of this Agreement) before the last day of the Vesting Period, the
Participant shall immediately receive payment under this award, including
interest (if any), upon such termination; and

 

  (vii) In the event the Participant terminates employment before the end of the
Vesting Period for any reason other than as described in Sections (iv), (v) or
(vi) above, this award, including interest (if any), the Participant shall not
receive payment of, nor shall be entitled to payment for, any RSUs.

 

  (b) Company Continues to Exist. If there is a Change of Control of the Company
but the Company continues in existence and remains a publicly traded company on
the New York Stock Exchange or the NASDAQ Stock Market, the RSUs will pay out
upon the earliest to occur of the following:

 

  (i) In accordance with the vesting provisions of Sections 2 of this Agreement;
or

 

  (ii) If the Participant experiences a qualifying termination (as defined in
Section 6(c) of this Agreement) during the two-year period following the Change
of Control and the termination occurs during the Vesting Period, the Participant
will be entitled to one hundred percent (100%) of the RSUs he would have
received had he remained employed by the Company for the entire Period. Such
RSUs will vest on the last day of the Vesting Period and the vested RSUs will be
paid in Shares in January of the calendar year immediately following the last
day of the Vesting Period or as soon as practicable thereafter (but in no event
later than March 15 of the third calendar year following the calendar year that
includes the Grant Date).

 

  (c) Qualifying Termination. For purposes of Sections 6(a)(vi) and 6(b)(ii) of
this Agreement, a qualifying termination means (i) an involuntary termination
without Cause, (ii) for Change of Control Severance Plan participants, a
voluntary termination of employment for Good Reason (as defined in the Change of
Control Severance Plan) or (iii) an involuntary termination that qualifies for
severance under the Ameren Corporation Severance Plan for Ameren Employees or
the Ameren Corporation Severance Plan for Ameren Officers (as in effect
immediately prior to the Change of Control).

 

  (d)

Termination in Anticipation of Change of Control. If a Participant qualifies for
benefits as provided in the last sentence of Section 4.1 of the Change of
Control Severance Plan, or if a Participant is not a Participant in the Change
of Control Severance Plan but is terminated within six (6) months prior to the
Change of Control and qualifies for severance benefits under the Ameren
Corporation Severance Plan for Ameren Employees or the Ameren Corporation
Severance Plan for Ameren Officers and the Participant’s termination of
employment occurs before the calculated RSUs are paid, then the Participant
shall receive (i) upon a

 

4



--------------------------------------------------------------------------------

  Change of Control described in Section 6(a) of this Agreement, an immediate
cash payout equal to the value of one Share based on the closing price on the
New York Stock Exchange on the last trading day prior to the date of the Change
of Control multiplied by the sum of the number of RSUs awarded as set forth in
the Notice to this Agreement plus the additional RSUs attributable to accrued
dividend equivalents or (ii) upon a Change of Control described in Section 6(b)
of this Agreement, the payout provided for in Section 6(b) of this Agreement.

 

7. All Other Terminations. No distribution of any Shares will be made in the
event of a termination of employment for any reason not otherwise described in
Section 2 or 6, including a voluntary resignation (other than for Retirement), a
termination for Cause or a termination without Cause (other than a qualifying
termination), at any time prior to payout of the Shares.

 

8. Participant Obligations.

 

  (a) Detrimental Conduct or Activity. If the Participant engages in conduct or
activity that is detrimental to the Company, including but not limited to
violating Sections 8(b) and 8(c) of this Agreement, after the RSUs are paid, or
if the Company learns of the detrimental conduct or activity after the RSUs are
paid, and such conduct occurred less than one year after the Participant’s
employment with the Company ended, the following shall apply.

 

  (i) If the Participant retired, the Participant shall not be entitled to
receive payment of any Shares that would otherwise be payable to the Participant
with respect to the last award of Performance Share Units granted to the
Participant before his termination of employment due to retirement.

 

  (ii) In all other cases, the Participant shall repay to the Company the
equivalent of the value of Shares received as of the payment date determined
under Section 5 of this Agreement within thirty (30) days of receiving a demand
from the Company for the repayment of the award.

 

     Finally, the Company shall be entitled to an award of attorneys’ fees
incurred with securing any relief hereunder and/or pursuant to a breach or
threatened breach of Sections 8(b) and 8(c).

 

  (b) Confidentiality. Participants, by virtue of their position with the
Company, have access to and/or receive trade secrets and other confidential and
proprietary information about the Company’s business that is not generally
available to the public and which has been developed or acquired by the Company
at considerable effort and expense (hereinafter “Confidential Information”).
Confidential Information includes, but is not limited to, information about the
Company’s business plans and strategy, environmental strategy, legal strategy,
legislative strategy, finances, marketing, management, operations, and/or
personnel. The Participant agrees that, both during and after the Participant’s
employment with the Company, the Participant:

 

  (i) will only use Confidential Information in connection with the
Participant’s duties and activities on behalf of or for the benefit of the
Company;

 

5



--------------------------------------------------------------------------------

  (ii) will not use Confidential Information in any way that is detrimental to
the Company;

 

  (iii) will hold the Confidential Information in strictest confidence and take
reasonable efforts to protect such Confidential Information from disclosure to
any third party or person who is not authorized to receive, review or access the
Confidential Information;

 

  (iv) will not use Confidential Information for the Participant’s own benefit
or the benefit of others, without the prior written consent of the Company; and

 

  (v) will return all Confidential Information to the Company within two
business days of the Participant’s termination of employment or immediately upon
the Company’s demand to return the Confidential Information to the Company.

 

  (c) Non-Solicitation. The Participant agrees that, for one year from the end
of the Participant’s employment, the Participant will not, directly or
indirectly, on behalf of the Participant or any other person, company or entity:

 

  (i) market, sell, solicit, or provide products or services competitive with or
similar to products or services offered by the Company to any person, company or
entity that: (i) is a customer or potential customer of the Company during the
twelve (12) months prior to the Participant’s termination of employment and
(ii) with which the Participant (A) had direct contact with during the twelve
(12) months prior to the Participant’s termination of employment or
(B) possessed, utilized or developed Confidential Information about during the
twelve (12) months prior to the Participant’s termination of employment;

 

  (ii) raid, hire, solicit, encourage or attempt to persuade any employee or
independent contractor of the Company, or any person who was an employee or
independent contractor of the Company during the 24 months preceding the
Participant’s termination, to leave the employ of, terminate or reduce the
person’s employment or business relationship with the Company; or

 

  (iii) interfere with the performance of any Company employee or independent
contractor’s duties for the Company.

 

  (d)

Acknowledgments and Remedies. The Participant acknowledges and agrees that the
Confidentiality and Non-Solicitation provisions set forth above are necessary to
protect the Company’s legitimate business interests, such as its Confidential
Information, goodwill and customer relationships. The Participant acknowledges
and agrees that a breach by the Participant of either the Confidentiality or
Non-Solicitation provision will cause irreparable damage to the Company for
which monetary damages alone will not constitute an adequate remedy. In the
event of such breach or threatened breach, the Company shall be entitled as a
matter of right (without being required to prove damages or furnish any bond or
other security) to obtain a restraining order, an injunction, or other equitable
or extraordinary relief that restrains any further violation or threatened
violation of either the Confidentiality or Non-Solicitation provision, as well
as an order requiring the Participant to comply with the Confidentiality and/or

 

6



--------------------------------------------------------------------------------

  Non-Solicitation provisions. The Company’s right to a restraining order, an
injunction, or other equitable or extraordinary relief shall be in addition to
all other rights and remedies to which the Company may be entitled to in law or
in equity, including, without limitation, the right to recover monetary damages
for the Participant’s violation or threatened violation of the Confidentiality
and/or Non-Solicitation provisions. Finally, the Company shall be entitled to an
award of attorneys’ fees incurred in connection with securing any relief
hereunder and/or pursuant to a breach or threatened breach of the
Confidentiality and/or Non-Solicitation provisions.

 

9. Nontransferability. RSUs awarded pursuant to this Agreement may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated (a
“Transfer”) other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any Transfer, whether voluntary or
involuntary, of RSUs is made, or if any attachment, execution, garnishment, or
lien will be issued against or placed upon the RSUs, the Participant’s right to
such RSUs will be immediately forfeited to the Company, and this Agreement will
lapse.

 

10. Requirements of Law. The granting of RSUs under the Plan and this Agreement
will be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

 

11. Tax Withholding. The Company will have the power and the right to deduct or
withhold, or require the Participant or the Participant’s beneficiary to remit
to the Company, the minimum statutory amount to satisfy federal, state, and
local taxes, domestic or foreign, required by law or regulation to be withheld
with respect to any taxable event arising as a result of this Agreement.

 

12. Stock Withholding. With respect to withholding required upon any taxable
event arising as a result of RSUs granted hereunder, the Company, unless
notified by the Participant in writing within thirty (30) days prior to the
taxable event that the Participant will satisfy the entire minimum tax
withholding requirement by means of personal check or other cash equivalent,
will satisfy the tax withholding requirement by withholding Shares having a Fair
Market Value equal to (i) the total minimum statutory amount required to be
withheld on the transaction, or (ii) such other amount as may be withheld
pursuant to the Plan and such withholding would not cause adverse accounting
consequences or costs. The Participant agrees to pay to the Company, its
Affiliates and/or its Subsidiaries any amount of tax that the Company, its
Affiliates and/or its Subsidiaries may be required to withhold as a result of
the Participant’s participation in the Plan that cannot be satisfied by the
means previously described.

 

13. Administration. This Agreement and the Participant’s rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which will be binding upon the Participant.

 

14. Continuation of Employment. This Agreement does not confer upon the
Participant any right to continuation of employment by the Company, its
Affiliates, and/or its Subsidiaries, nor will this Agreement interfere in any
way with the Company’s, its Affiliates’, and/or its Subsidiaries’ right to
terminate the Participant’s employment at any time.

 

7



--------------------------------------------------------------------------------

15. Amendment to the Plan. The Plan is discretionary in nature and the Committee
may terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may in any way adversely
affect in any material way the Participant’s rights under this Agreement without
the Participant’s written approval.

 

16. Amendment to this Agreement. The Company may amend this Agreement in any
manner, provided that no such amendment may adversely affect in any material way
the Participant’s rights hereunder without the Participant’s written approval
except as otherwise permitted by the Plan.

 

17. Successor. All obligations of the Company under the Plan and this Agreement,
with respect to the award will be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

18. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

 

19. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation, and enforceability of this Agreement will be determined and
governed by the laws of the State of Missouri without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction and agree that such litigation will be conducted in the federal or
state courts of the State of Missouri.

 

20. Section 409A of the Code. This Agreement shall be interpreted in a manner
that satisfies the requirements of Code Section 409A. The Committee may make
changes in the terms or operation of the Plan and/or this Agreement (including
changes that may have retroactive effect) deemed necessary or desirable to
comply with Code Section 409A. The Company makes no representations or covenants
that this award will comply with Section 409A of the Code.

 

8